DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 10/31/2021 without traverse of Group I, claims 1-4 for further examination. Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/25/2020 is being considered by the examiner.

Claim Rejections
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
6.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (JP2007283240 A) hereinafter Fukushima.
	As regards to claim 1, Fukushima discloses a cleaning pad device for a dispenser head that cleans a tip of a translatable dispenser head (abs; fig 1-11), comprising: 
a cleaning pad 1 provided with gaps 4 configured to be able to make a place for the dispenser head 17 (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8), 
the gaps 4 including first gaps 4 extending in a first x-direction (see fig 1-2), and second gaps 4 extending in a second y-direction (see fig 1-2) facing a direction substantially perpendicular to the first x-direction (see fig 1-2) (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8).
As regards to claim 2, Fukushima discloses a cleaning pad device (abs; fig 1-11), wherein the cleaning pad 1 includes a plurality of small cleaning pads 3, and each of the 
As regards to claim 3, Fukushima discloses a cleaning pad device (abs; fig 1-11), wherein four of the small cleaning pads 3 of the cleaning pad can be combined to form two sets (see fig 1-2, 4, 8) comprising the first gaps 4 and the second gaps 4, and the two sets can include a first set for initial cleaning (see fig 1-8) and a second set for finish cleaning (see fig 1-8) (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima as applied to claim 1 above, and further in view of Porzio (US 10,874,264 B1) hereinafter Porzio. 
As regards to claim 4, Fukushima discloses a cleaning pad device (abs; fig 1-11), further comprising: a base layer 2 that supports the cleaning pad 1 from below (see fig 2 & 4) (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8), however Fukushima does not disclose a lid attached to the base layer 2 to cover the cleaning pad from above and including an opening from which the gaps 4 are exposed.
.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..



/JETHRO M. PENCE/Primary Examiner, Art Unit 1717